Case 1:20-mj-03081-AOR Document 1 Entered on FLSD Docket 07/02/2020 Page 1 of 7




                                UNITED STATES DISTRICT CO URT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CaseNo. 1:20-mj-03081-AOR   .




       UM TED STATES OF AM ERICA

       T,

       CM M N ANTONIA ROBERSON,JR.
                                                  /


                                            COVER SHEET

       1. Didthismatteroriginatefrom amatterpending in theCentralRegion oftheUnited States
            Attorney'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)? --Yes X No
       2. Did thism atteroriginate from a matterpending in the Northern Region of the United States
            Attorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)? - Yes X No
       3. Did this matteroriginate from a m atterpending in the CentralRegion ofthe United States
            Attorney'sOfflceptiortoOctober3,2019(M ag.JudgeJared Strauss)? --xes X No

                                                       Respectfully submitted,
                                                       ARIANA M JARDO ORSHAN
                                                       U NITED STATES AU ORN EY



                                                By: h/M aria L.Catala
                                                    M ariaL.Catala
                                                    A ssistantUnited StatesAttorney
                                                    FloridaBarN o.1000435
                                                    United StatesAttorney's Office
                                                    99 Northeast4thStreet
                                                    M iam i,FL.33132-2111
                                                       Tel;(305)961-9180
                                                       M aria.catala@ usdoj,com
Case 1:20-mj-03081-AOR Document 1 Entered on FLSD Docket 07/02/2020 Page 2 of 7




                                   U NITED STATESD ISTRICT COURT
                                                            forthe
                                                 SotltllcrnDistrictofFloridc
                    United StatcsofAm crica
                              9.
                                                                     caseNo. 1:20-mj-03081-AOR
             CALVINANTONIA ROBERSON,JR.,




                                              CR I       AI,CO M PL                  T
            1,thecomplainantinthiscase,statcthatlhcfollowingistructothebcstofmy knowledgcandbclicf
    Onoraboultlledatets)of                 July1,2020                inthecountyof........
                                                                                         M.#I
                                                                                            II.
                                                                                              I
                                                                                              -P.
                                                                                                .
                                                                                                !.
                                                                                                 d.: .-.....intlw
        Southern        Distriotof        Florlda          ,thcdofcndantts)Zolatcd:
             Codexskcf/tvl                                             OgenseDaçcr/
                                                                                  rffoa
    Title 18,Unlted StatesCode,               Bank Robbery
    Section2113(a)




            Thiscrhninalcomplalntisbascdonthescfacts;
    BeeAttachedAffidavit.


                                                                                                                           *'
                                                                                                                          ,.1

                                                                               '%.                                  #J/
            / Continuedontlzeattacbedshect.                                                                   /
                                                                                                                z'




                                                                                                 t7-ff)/71/7/411-?1t,?lt'.çI'/Ik
                                                                                                ,.-                            'IJt:Ilfl'tl
                                                                                     F8lTaBkForce OfficerEtio Garda
                                                                                                      irhïto namef,?,ltltie
   A tttstcdtoby thcapplicantin accordancewitbthe
   rcquirementsofFcd.R.Crim.P.4.1byPaceTimc.
                                                                                                                    r
                                                                                                                                        ./
                                                                                                                                         ',           ..'J
                                                                                     ..                         .              .
                                                                                                                                        .
                                                                                ,f
                                                                                '              .ee'e
                                                                                              0'   $.-
                                                                                                     --.et-..
                                                                                                            e;'.
                                                                                                               .-.-.,'S . '                      ..
    Date: 7/2/20
                                                                                          .                              -'
                                                                                                                                    C .
                                                                                                                                   ,'
                                                                                                                                            ''
                                                                                                       Ju#4eêzApl
                                                                                                                '
                                                                                                                  clure '.

    (zity alld stzte:                Ml
                                      -am l
                                          -fFlon'dn                    Hon.Ali
                                                                             cia M.Otazo-Reyes.U-S.Magistrate Judge
                                                                                                      l'
                                                                                                       rlnted'tamet
                                                                                                                  mJf
                                                                                                                    iii
                                                                                                                      l
Case 1:20-mj-03081-AOR Document 1 Entered on FLSD Docket 07/02/2020 Page 3 of 7




                      AFFIDAVIT IN SUPPORT OF CRIM INAI,COM PLM NT

              YourAfflant,Elio Gatcla,beltlg duly sworn,deposesand statesasfollows:
                          INTRODUCTION AND AGENT BA CK GROUND

                     1?m a Task Force Officer(;'TFO'')forthe FederalBureau ofllwestigation
       (TB1'')cun'
                 entlyassignedtotheViclentCrimesgugitlveTaskForceintheMiamiDivision.I
       have been an FBITFO since M ay 2019. 1am also a Robbery Detective forthe M iam i-Dade
       PoliceD epartm entand havebeen assigned to the Robbery Bureau sinceM arch of2003. 1have

       receivedtrainingintheinvestigationsofrobheryrelatedcrimesandtheidentlficationofsubjects.
       As : Task Force Officer forthe FBI,m y ourrentdutiesinvolve the investigation ofa vatisty of
       violations of federaloffensçb,lncluding bank robberies,Hobbs Act robberies, extortion,and
       ctherviolationsoffederallaw.

                    This affidavitis subm itled in suppol'tofa criminalcomplalntcharging CALVJN

      ANTONIA ROBBRSON,JR..(ROBERSON wlthbank robbery,inviolation ofTitle18,United
       StatesCode,Seotion2113(a).
                    Irespectfully subm itthatther: isptobable cause to bèlieve that on July 1,2020,
      ROBERSON did lcnowingly enterOne United Bahk,located at3275 NW 79 Street,in M iam i,
      Plorida,with the intentto com m ita felony aft
                                                   kcting such bank,in violation ofany statuteofthe
      United States,orwiththe intentto oomm itlarceny.
                    Thestatem entscontained in thisaffidavitarebased on my personalknowledge,as
                                            .




      wellasinformation relayedtom eby otherlaw enfom em entoffioialsand bank securitypersonnel
       involved inthisinvcstigation.1havenotincluded inthisaffidaviteachandevery factknownto
      m e. Rather,Jhave included only the factsthatare sufficientto establish probable cause forthe

       issuanceofa oriminalcomplaintagainstROBBRSON forthe above-descrihed crim inalviolation.
Case 1:20-mj-03081-AOR Document 1 Entered on FLSD Docket 07/02/2020 Page 4 of 7




                                            PROBABLE CAUSE
                5.      On July 1,2020,atapproxim ately 12:50 pm,a m ale.carv ing a blue bag,later
       identified as ROBBRSON, entered the One United Bank,iocafed at 3275 NW 79 Street, in
       M iamij Flcrida.One United Bank ig ingured by the Federal Deposit lnsurance Cop oration

       (ltl?l!l1(2'')
                6.      ROBERSON approaohed the victim teller and handed her a note that read, t<I
       don'thaveagun.Putthe$400in bag.Iam notthreateningyou,orcausing greatbodily harm .''
                        The victim tellerengaged ROBBRSON in conversation by asking him whereshe

       was going to geta bag from and ROBERSON replied by aaying thatifshe wanted to call'the
                                        .




       police,shecould callthepolice.ROBERSON stated thathew astired ofbeing homeless.

                        Thqvictim tellerpressedthepaniobuqon and began to look around forassistance.
       A branch m anagerwaswalking behindtbe tellerline;thevictim tellerhanded him the note and

       requested thathe read it. The viotim tellerthen pressed the panic button a sccond tim e, The
       bank managerapproached the customercounterand,aûerreading the dem and note,prcssed the
       panic button,
                        Ttle bank manager engaged ROBERSON in conversatlon And invhed him to
       movedown the tellerline,closertothe on-duty security guard. Asthebank managercontinued

       talking to ROBERSON,the security guard was alel-
                                                      ted to the conversatlon and stood behind

       ROBERSON .
                         W hile ROBBRSON wastalking with the bank m anagerand security guardjthe

       victim tellerpressed the panic button again and wentto thç back room tc call911. W hen the
       victim returned from the back,1aw enforcementwasatthebank,handcuffingROBERSON .The
       branchm anagerand security guard were also present,
    Case 1:20-mj-03081-AOR Document 1 Entered on FLSD Docket 07/02/2020 Page 5 of 7

l
:




                  11,   Thc im ages from the One United Bank surveillance system were printed and

          piesented to thôvictlm teller,thebranch manager,and thesecurity guard,and al1threeverifitd

          thattheperson pictured in the images(ROBERSON)wastheperson whoattempted torob the
          bankandthepersonjustarrested'
                        ROBERSON was transpoded to the M iam i-Dade Police Departm ent Robbery

           Ofiice where he wasadvised cfhisà4û'
                                              ahda fights. ROBERSON agreed to walve hisrlghtto
           counsel and speak to 1aw enforcem ent. ROBERSON advised thathe knew why he was in

           custody. ROBERSON advised thathe had previously done Ctsom ething like this''in Atlantg,
           Georgia. ROBERSON stated thatl1b wrotethedem and note'outside oftheOneUnited Bank and

           entered the bank. He then handed the teller the note and began talldng to the m auager,
          ROBERSON admitted thathe knew thattobblng a bank wasa fedefaloffense butstated thathe

           wasworthm ore in afederalpenitentiary than outon the atreet.
                         The entire interview between ROBERSON and law enforcementwas audlo and

           video recorded.
                         ROBERSON was previously arrested ln Atlanta,Georgia,forBallltrobbery and

           WaSSfntellced to agrO11P hom f.
                                              CONCLUSION

                  15. Based on my training and experience,and asfurthersupported by 1he factsin thls
           affidavit,1respectfully subm itthatprobable causeexiststo charge ROBERSON with knowlngly

           entering One United Bank,iocated at3275 N W 79 Street,in M iami,Florlda,witb the intentto
           commita felony affbcting such bank,in violation ofany statute ofthe Unlted Statcs,orwith the

           intenttocommitlarcenyinviolationpfTitle18,UnitcdStatesCode,Section2113(a).
Case 1:20-mj-03081-AOR Document 1 Entered on FLSD Docket 07/02/2020 Page 6 of 7




              FURTH EIIYO UR AFFIANT SAYETI'INAUGHT.                                                .
                                                                                                   ,'
                                                                                                 '#
                                                                                                ..'

                                                                   :>'                     .'
                                                 c.e   ..,e   ...e*'                      z.
                                                                 '
                                                                         m           wz                         ..
                                                                     .-''
                                                                        k.-''n<-=r'.
                                                                                   .---                 .   .

                                                       3 'SK POR .r,0FFICER L,1.,10 GA RCIA
                                                       FEDERA L BUREAU OF INVES'PIGA'PION

       Attcsted to by theappllcantln aceordance witlltlle
       rcqtlirenaentsoff-cd.R,Crim .P.4.lby FaceTilnc
       o11the 2nd day orluly,2020.
                    ,k.   d/b  '''
                            '' '
                               '     '   '

                g                            '
       Hon.A licia M .Otazoaxeyes
       UNITED S-  l-AeI'
                       ES M AGIS-I'
                                  RA-I-E JUDGE




                                                                                                                     $
Case 1:20-mj-03081-AOR Document 1 Entered on FLSD Docket 07/02/2020 Page 7 of 7




                            U N ITED STA TE S D ISTR ICT C OU R T
                               SOUTH ERN DISTRICT OF FLORIDA
                            CASE NUM BER:       1:20-mj-0308l-AOR

                                   BOND RECOM M ENDA TION



opiyExoAx'l':CA LVIN ANTO N I
                            A RO BERSON,JR,

                 PTD
             (PersonalSurety)(CorporateSuretyl(Cash)tpre-Tl'ialDetention)




                                              By:
                                                     AUSA : M ARIA L.CATA LA




LastKnown A ddress:HO M ELESS




W hatFacility:




Agentts):               FBITFO ELIO GARCIA
                       (FBI) (SECRET SERVICE) (DEA) (IRS) (1CE) (OTHER)
